 Case 3:20-cv-00308-SMY Document 16 Filed 06/22/20 Page 1 of 3 Page ID #95




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SHAWNEE SURVEY & CONSULTING,   )
 INC.,                          )
                                )
                 Plaintiff,     )
                                )
 vs.                            )                     Case No. 20-CV-308-SMY
                                )
 MICHAEL GARDNER, DANA          )
 GARDNER, JASON GOINS, HERB     )
 SIMMONS, and SITEWORX SURVEY & )
 DESIGN, LLC.                   )
                                )
                 Defendants.    )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

        Pursuant to the Court’s obligation to raise sua sponte whether it has subject matter

jurisdiction, Craig v. Ontario Corp., 543 F.3d 872, 875 (7th Cir. 2008), and having reviewed the

Notice of Removal in this case (Doc. 1), the Court finds that Defendants Siteworx Survey &

Design, LLC. (“Siteworx”), Jason Goins, and Herb Simmons insufficiently pleaded diversity

jurisdiction. Accordingly, this case is REMANDED to the Circuit Court of Johnson County,

Illinois.

        Plaintiff Shawnee Survey & Consulting, Inc. (“Shawnee”) alleges that Defendants Michael

and Dana Gardner converted intellectual property (“a plat and information”) for the benefit of

Siteworx, whose members are Goins and Simmons (Doc. 1-2). The lawsuit was originally filed in

the Circuit Court of Johnson County, Illinois. Siteworx, Goins, and Simmons, with the consent of

the remaining defendants, removed the case to this Court, alleging federal subject matter

jurisdiction based on diversity of citizenship pursuant to 28 U.S.C. § 1332.




                                           Page 1 of 3
 Case 3:20-cv-00308-SMY Document 16 Filed 06/22/20 Page 2 of 3 Page ID #96




       A civil action may be removed to federal court if the district court has original jurisdiction.

28 U.S.C. § 1441. Courts have original jurisdiction over civil actions if there is complete diversity

between the parties and the amount in controversy exceeds $75,000, exclusive of interest and costs.

Jurisdiction depends on the amount in controversy when the federal suit began. Meridian Sec. Ins.

v. Sandowski, 441 F.3d 536, 538 (7th Cir. 2006). The burden of establishing federal jurisdiction

falls on the party seeking removal, and must be premised on “what the plaintiff hopes to get out of

the litigation.” Brill v. Countrywide Home Loans, Inc., 427 F.3d 446, 449 (7th Cir. 2005) (“[P]art

of the removing party’s burden is to show not only what the stakes of the litigation could be, but

also what they are given the plaintiff’s actual demands.”). The removal statute is construed

narrowly, and any doubts regarding jurisdiction are resolved in favor of remand. Doe v. Allied–

Signal, Inc., 985 F.2d 908, 911 (7th Cir. 1993). If the district court lacks subject matter

jurisdiction, the action must be remanded to state court pursuant to 28 U.S.C. § 1447(c). Id.

       The amount in controversy stated in the plaintiff’s Complaint generally controls, unless it

is legally impossible. Rising-Moore v. Red Roof Inns, Inc., 435 F.3d 813, 815 (7th Cir. 2006). If

the Complaint does not establish the amount in controversy, the party invoking federal jurisdiction

can establish the amount through other evidence. Meridian, 441 F.3d at 541-42; Chase v. Shop N’

Save Warehouse Foods, Inc., 110 F.3d 424, 427-28 (7th Cir. 1997). Here, Plaintiff’s First

Amended Complaint requests “monetary damages of any amounts gained by Defendant,” punitive

damages, costs, and injunctive relief (Doc. 1-2). In its Petition for Removal, Defendant Siteworx

states that the “the complaint appears to place into controversy an amount exceeding the minimum

jurisdictional requirement.” However, Siteworx provides no evidence to establish the amount in

controversy.




                                            Page 2 of 3
 Case 3:20-cv-00308-SMY Document 16 Filed 06/22/20 Page 3 of 3 Page ID #97




       Defendants have not provided the Court with any competent evidence indicating that the

amount in controversy actually exceeds $75,000 and have thus failed to meet their burden.

Accordingly, this Court does not have proper subject matter jurisdiction over this matter and is

obligated pursuant to 28 U.S.C. § 1447(c) to REMAND the case to the Circuit Court of Johnson

County, Illinois.

       IT IS SO ORDERED.

       DATED: June 22, 2020



                                                   STACI M. YANDLE
                                                   United States District Judge




                                          Page 3 of 3
